Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 13, 1990 (People v Eismann, 158 AD2d 537), affirming a judgment of the County Court, Nassau County, rendered January 9, 1987.
*582Ordered that the application is granted, and the decision and order of this Court dated February 13, 1990, affirming the judgment rendered January 9, 1987, is vacated; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the appeal from the judgment of conviction under Nassau County Indictment No. 62334: Matthew Muraskin, Legal Aid Society, Hemp-stead, N. Y. 11550, and it is further,
Ordered that the appeal will be heard on the original papers (including a typewritten certified transcript of the stenographic minutes) and on the appellant’s and the respondent’s briefs, which may be in legible typewritten form or in any other legible form authorized by this Court’s rules and which must comply with those rules (22 NYCRR 670.1, et seq.); the parties are directed to file nine copies of their respective briefs and to serve one copy on each other; and it is further,
Ordered that appellant’s time to perfect the appeal is enlarged until October 15, 1997; counsel is directed to serve and file the appellant’s brief and cause the original papers to be filed in the office of the clerk of this Court on or before that date in accordance with this Court’s rules (22 NYCRR 670.1 et seq.); and it is further,
Ordered that assigned counsel is directed to serve a copy of this order upon the clerk of the court from which the appeal is taken. Mangano, P. J., Bracken, Rosenblatt and Thompson, JJ., concur.